DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 3 objected to because of the following informalities:  Examiner sug  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over NOK Corporation, hereinafter NOK, (JPH077919U, see English translation) modified by Altonen (US 2017/0015029).
Regarding claim 1, NOK Corporation meets the claimed, A method of determining melt flow front travel in a molding apparatus (NOK [0012] teaches the injection amount of a material or “melt flow front travel” can be determined) comprising: setting, by one or more processors, a sensor threshold that correlates to any change that indicates that a molten thermoplastic material is beginning to be extruded from a nozzle of the molding apparatus; (NOK [0028] and [0035] teach that a pressure monitoring unit or processor sets a reference pressure P0 which corresponds to when the material reaches the nozzle tip and filling actually begins) receiving, via an interface, a sensor amount as an output from a sensor monitoring the nozzle of the molding apparatus; (NOK [0036] teaches the pressure monitoring unit receives the pressure output information from the sensor) determining, by the one or more processors, that the sensor amount exceeds the sensor threshold; (NOK [0038] teaches that the comparison unit or processor outputs a signal indicating that the sensor pressure has reached threshold Po) receiving, via an interface, a location of a screw of the molding apparatus at the moment it is determined that the sensor amount exceeds the sensor threshold; (NOK [0030]-[0032] describe that once the pressure, P, of the molding material reaches the pressure P0 where filling is beginning, the position of the screw is received) calculating, via the one or more processors, a travel distance of the screw from the location of the screw once the sensor amount exceeds the sensor threshold, wherein the travel distance of the screw is not calculated until the sensor amount exceeds the sensor threshold; (NOK [0032] –[0033] and [0039] teach that the position of the screw is received and the moving distance of the screw is also received when P=P0, the calculations are done by the calculation unit or processor) calculating, by the one or more processors, melt flow front travel based on the travel distance of the screw; (NOK [0018] and [0042] teaches that it is possible to fill a predetermined amount of material based off the stop position of the screw) receiving, via an interface, an operator generated value for a desired melt flow front travel to be reached; (NOK [0039] and [0042] teaches the stop position of the screw is calculated for when filling a predetermined injection amount is reached and output to the start/stop position output unit) 
NOK teaches that the stop position for the screw indicating when the mold has reached the desired level of fill is calculated, but does not actually describe stopping the machine when this occurs and does not meet the claimed, and sending, via an interface, an analog or digital output after the operator generated value has been reached.
Analogous in the field of injection molding control, Altonen meets the claimed, and sending, via an interface, an analog or digital output after the operator generated value has been reached (Altonen [0053] and [0056] teaches that the sensors communicate with the controller to relay pressure or screw position, which are analog measurements, indicating the fill of the mold is completed.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of calculating melt flow as described by NOK with relaying a signal when the generated value has been reached as described by Altonen in order to prevent over pressurization of the mold, see Altonen [0055].
Regarding claim 2, NOK Corporation meets the claimed, the method of claim 1, wherein the sensor is a pressure transducer, (NOK [0031] teaches a pressure sensor) the sensor amount is a pressure amount, and the sensor threshold is a pressure threshold (NOK [0031] teaches a pressure P and a reference pressure P0.)
Regarding claim 3, NOK does not teach a zero pressure and does not meet the claimed, wherein the pressure threshold is zero.
Altonen meets the claimed, the method of claim 1, wherein the pressure threshold is zero (Altonen [0056] teaches a lack of pressure (zero pressure) can be measured.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of calculating melt flow as described by NOK with the zero pressure threshold of Altonen in order to indicate that air flow has been disrupted, see Altonen [0056].
Regarding claim 4, NOK meets the claimed, the method of claim 2, wherein the pressure threshold is a percentage of a maximum melt pressure at the nozzle (NOK [0028] and [0031] describes a pressure P is measured in the nozzle and compared to a threshold P0 it is inherent that the measured pressure will always be a percentage of the maximum melt pressure in the nozzle.)
Regarding claim 7, NOK does not describe making further adjustments in later cycles and does not meet the claimed, The method of claim 1, further including: initiating, by one or more processors, a standard-setting series of molding cycles; identifying, by the one or more processors, an average melt travel time for the standard-setting series of molding cycles; setting, by the one or more processors, an acceptable margin from the average melt travel time; initiating, by the one or more processors, additional molding cycles after the standard-setting series of molding cycles; identifying for each of the additional molding cycles, by the one or more processors, a melt travel time; and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiating, by the one or more processors, a corrective action. 
Altonen meets the claimed, the method of claim 1, further including initiating, by one or more processors, a standard-setting series of molding cycles: (Altonen [0053] teaches that a number of molding cycles are performed) identifying, by the one or more processors, an average melt travel time for the standard- setting series of molding cycles; (Altonen [0053] teaches that an average value such as fill rate (melt travel time) can be averaged over a number of cycles) setting, by the one or more processors, an acceptable margin from the average melt travel time;(Altonen [0053] teaches the averaged number is used to make adjustments by the controller) initiating, by the one or more processors, additional molding cycles after the standard- setting series of molding cycles; (Altonen [0053] teaches adjustments are made by the controller in subsequent molding cycles whenever variation occurs) identifying for each of the additional molding cycles, by the one or more processors, a melt travel time; and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiating, by the one or more processors, a corrective action (Altonen [0053] teaches adjustments are made by the controller in subsequent molding cycles whenever variation occurs).
It would have been obvious to a person of ordinary skill in the art to combine the method of measuring the melt flow front travel via the screw as describe by NOK with the method of setting average standards during a series of molding cycles as described by Altonen in order to make adjustments in subsequent molding cycles, see Altonen [0053].
Claims 5-6 are  rejected under 35 U.S.C. 103 as being unpatentable over NOK Corporation as modified by Altonen as applied to claim 1 above, and further in view of  Pollard (US 2017/0021544).
Regarding claim 5, NOK Corporation teaches using pressure sensors to evaluate when the melt material leaves the nozzle and begins filling the mold and Altonen [0054] teaches that the melt pressure used as the sensor amount and threshold may be measured indirectly by other characteristics, but neither specifically mention using strain instead of pressure and thus does not meet the claimed, the method of claim 1, wherein the sensor is a strain gauge, the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold.  
Analogous in the field of injection molding, Pollard meets the claimed, the method of claim 1, wherein the sensor is a strain gauge, (Pollard [0030] teaches a strain gauge sensor) the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold (Pollard [0030] and [0032] teach that strain can be measured and compared to a trigger (threshold) point in order to calculate the pressure within the apparatus.)

Regarding claim 6, modified NOK does not teach strain and does not meet the claimed, the method of claim 5, wherein the change in strain threshold is zero. 
Analogous in the field of injection molding, Pollard meets the claimed, the method of claim 5, wherein the change in strain threshold is zero (Pollard [0035] discloses the strain may be zero.)
It would have been obvious to a person of ordinary skill in the art to combine the melt flow travel determination method of NOK with the zero strain measurement of Pollard in order to provide a method for approximating the pressure and conditions inside the molding apparatus, see Pollard [0030].
Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over NOK Corporation (JPH077919U, see English translation) modified by Altonen (US 2017/0015029) and Pollard (US 2017/0021544).
Regarding claim 8, NOK Corporation meets the claimed one or more processors to: set a sensor threshold that correlates to any change that indicates that a molten thermoplastic material is beginning to be extruded from a nozzle of a molding apparatus; (NOK [0028] and [0035] teach that a pressure monitoring unit or processor sets a reference pressure P0 which corresponds to when the material reaches the nozzle tip and filling actually begins) receive, via an interface, a sensor amount as an output from a sensor monitoring the nozzle of the molding apparatus; (NOK [0036] teaches the pressure monitoring unit receives the pressure output information from the sensor) determine that the sensor amount exceeds the sensor threshold; (NOK [0038] teaches that the comparison unit or processor outputs a signal indicating that the sensor pressure has reached threshold Po) receive, via an interface, a location of a screw of the molding apparatus at the moment it is determined that the sensor amount exceeds the sensor threshold; (NOK [0030]-[0032] describe that once the pressure, P, of the molding material reaches the pressure P0 where filling is beginning, the position of the screw is received) calculate a travel distance of the screw from the location of the screw once the sensor amount exceeds the sensor threshold, where the travel distance of the screw is not calculated until the sensor amount exceeds the sensor threshold; (NOK [0032] –[0033] and [0039] teach that the position of the screw is received and the moving distance of the screw is also received when P=P0, the calculations are done by the calculation unit or processor) calculate melt flow front travel based on the travel distance of the screw; (NOK [0018] and [0042] teaches filling a predetermined amount of material based off the stop position of the screw) receive, via an interface, an operator generated value for a desired melt flow front travel to be reached (NOK [0039] and [0042] teaches the stop position of the screw is calculated for when filling a predetermined injection amount is reached and output to the start/stop position output unit.)
NOK teaches that the stop position for the screw indicating when the mold has reached the desired level of fill is calculated, but does not actually describe stopping the machine when this occurs and does not meet the claimed, and sending, via an interface, an analog or digital output after the operator generated value has been reached.
Analogous in the field of injection molding control, Altonen meets the claimed, and send, via an interface, an analog or digital output after the operator generated value has been reached (Altonen [0053] and [0056] teach the sensors communicate with the controller to relay pressure “analog” values and send them to the controller to indicate the fill of the mold is complete or “flow front travel location”.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of calculating melt flow as described by NOK with relaying a signal when the generated value has been reached as described by Altonen in order to prevent over pressurization of the mold, see Altonen [0055].
Neither NOK nor Altonen teach a non-transitory computer-readable storage medium, storing processor-executable instructions that, when executed, cause one or more processors.
Analogous in the field of injection molding and pressure monitoring, Pollard meets the claimed, a non-transitory computer-readable storage medium (Pollard [0028] discloses a non-transitory memory) storing processor-executable instructions (Pollard [0031] teaches a set of software instructions implemented on a controller) that, when executed, cause one or more processors (Pollard [0028] and [0031] describe a controller with processors that are connected to sensors and other hardware and operated by software instruction.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the injection molding method of Altonen with the computer-readable medium and instructions of Pollard in order to create a system that measures pressure within a molding system, see Pollard [0031].
Regarding claim 9, NOK Corporation meets the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 8, wherein the sensor is a pressure transducer, (NOK [0031] teaches a pressure sensor) the sensor amount is a pressure amount, and the sensor threshold is a pressure threshold (NOK [0031] teaches a pressure P and a reference pressure P0.)  
Regarding claim 10, NOK does not teach a zero pressure and does not meet the claimed, wherein the pressure threshold is zero.
Altonen meets the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 9, wherein the pressure threshold is zero (Altonen [0056] teaches a lack of pressure (zero pressure) can be measured.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of calculating melt flow as described by NOK with the zero pressure threshold of Altonen in order to indicate that air flow has been disrupted, see Altonen [0056].
Regarding claim 11, NOK meets the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 9, wherein the pressure threshold is a maximum percentage of melt pressure at the nozzle (NOK [0028] and [0031] describes a pressure P is measured in the nozzle and compared to a threshold P0 it is inherent that the measured pressure will always be a percentage of the maximum melt pressure in the nozzle.)
Regarding claim 12, NOK Corporation teaches using pressure sensors to evaluate when the melt material leaves the nozzle and begins filling the mold and Altonen [0054] teaches that the melt pressure used as the sensor amount and threshold may be measured indirectly by other characteristics, but does not specifically mention strain and thus does not meet the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 8, wherein the sensor is a strain gauge, the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold.  
Analogous in the field of injection molding, Pollard meets the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 8, wherein the sensor is a strain gauge, (Pollard [0030] teaches a strain gauge sensor) the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold (Pollard [0030] and [0032] teach that strain can be measured and compared to a trigger (threshold) point in order to calculate the pressure within the apparatus.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the melt flow travel determination method of Altonen with using strain measurements in order to provide a method for approximating the pressure and conditions inside the molding apparatus, see Pollard [0030]. 
Regarding claim 13, neither NOK nor Altonen meet the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 12, wherein the change in strain threshold is zero. 
Analogous in the field of injection molding, Pollard meets the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 12, wherein the change in strain threshold is zero (Pollard [0035] discloses the strain may be zero.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the melt flow travel determination method of Altonen with the zero strain measurement 
Regarding claim 14, NOK as modified by Altonen and Pollard meets the claimed,  the non-transitory computer-readable storage medium storing processor-executable instructions of claim 8, wherein the instructions, when executed, further cause one or more processors (Pollard [0028] and [0031] teach instructions and processors.)
NOK does not describe making further adjustments in later cycles and does not meet the claimed initiate a standard-setting series of molding cycles; identify an average melt travel time for the standard-setting series of molding cycles; set an acceptable margin from the average melt travel time; initiate additional molding cycles after the standard-setting series of molding cycles; identify, for each of the additional molding cycles, a melt travel time; and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiate a corrective action.
 Altonen meets the claimed initiate a standard-setting series of molding cycles; (Altonen [0053] teaches that a number of molding cycles are performed) identify an average melt travel time for the standard-setting series of molding cycles; (Altonen [0053] teaches that an average value such as fill rate (melt travel time) can be averaged over a number of cycles) set an acceptable margin from the average melt travel time; (Altonen [0053] teaches the averaged number is used to make adjustments by the controller) initiate additional molding cycles after the standard-setting series of molding cycles; (Altonen [0053] teaches that in subsequent molding cycles, adjustment are made by the controller whenever variation occurs) identify, for each of the additional molding cycles, a melt travel time; (Altonen [0056] teaches the flow front and time are determined) and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiate a corrective action (Altonen [0053] teaches adjustments are made by the controller whenever variation occurs.) 
It would have been obvious to a person of ordinary skill in the art to combine the method of measuring the melt flow front travel via the screw as describe by NOK with the method of setting average standards during a series of molding cycles as described by Altonen in order to make adjustments in subsequent molding cycles, see Altonen [0053].
Regarding claim 15, NOK meets the claimed, set a sensor threshold that correlates to any change that indicates that a molten thermoplastic material is beginning to be extruded from a nozzle of the molding apparatus; (NOK [0028] and [0035] teach that a pressure monitoring unit or processor sets a reference pressure P0 which corresponds to when the material reaches the nozzle tip and filling actually begins) receive, via an interface, a sensor amount as an output from a sensor monitoring the nozzle of the molding apparatus; (NOK [0036] teaches the pressure monitoring unit receives the pressure output information from the sensor) determine whether the sensor amount exceeds the sensor threshold; (NOK [0038] teaches that the comparison unit or processor outputs a signal indicating that the sensor pressure has reached threshold Po) receive, via an interface, a location of a screw of the molding apparatus at the moment it is determined that the sensor amount exceeds the sensor threshold; (NOK [0030]-[0032] describe that once the pressure, P, of the molding material reaches the pressure P0 where filling is beginning, the position of the screw is received)  calculate a travel distance of the screw from the location of the screw once the sensor amount exceeds the sensor threshold, wherein the travel distance of the screw is not calculated until the sensor amount exceeds the sensor threshold; (NOK [0032] –[0033] and [0039] teach that the position of the screw is received and the moving distance of the screw is also received when P=P0, the calculations are done by the calculation unit or processor) calculate melt flow front travel based on the travel distance of the screw; (NOK [0018] and [0042] teaches that it is possible to fill a predetermined amount of material based off the stop position of the screw)  receive, via an interface, an operator generated value for a desired melt flow front travel to be reached; (NOK [0039] and [0042] teaches the stop position of the screw is calculated for when filling a predetermined injection amount is reached and output to the start/stop position output unit.) 
NOK teaches that the stop position for the screw indicating when the mold has reached the desired level of fill is calculated, but does not actually describe stopping the machine when this occurs and does not meet the claimed, and sending, via an interface, an analog or digital output after the operator generated value has been reached.
Analogous in the field of injection molding control, Altonen meets the claimed, and sending, via an interface, an analog or digital output after the operator generated value has been reached (Altonen [0053] and [0056] teaches that the sensors communicate with the controller to relay pressure or screw position, which are analog measurements, indicating the fill of the mold is completed.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of calculating melt flow as described by NOK with relaying a signal when the generated value has been reached as described by Altonen in order to prevent over pressurization of the mold, see Altonen [0055].
Neither NOK nor Pollard is directed to a client device and computer-readable mediums and do not meet the claimed, A client device comprising one or more processors, one or more interfaces, and a non-transitory computer-readable memory storing thereon instructions that, when executed by the one or more processors, cause the client device.
Analogous in the field of injection molding, Pollard further meets the claimed, a client device comprising one or more processors, one or more interfaces, (Pollard [0028] and [0031] teach a controller with a processor and connections (interfaces) to sensors that are able to communicate and run software instructions) and a non- transitory computer-readable memory storing thereon instructions (Pollard [0031] discloses software instructions implemented on hardware) that, when executed by the one or more processors, cause the client device to (Pollard [0031] teaches that a controller acts in communication with the instructions to run a pressure controlling system.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the injection molding method of Altonen with the client device, computer-readable medium and instructions of Pollard in order to create a system that measures pressure within a molding system, see Pollard [0031].
Regarding claim 16, modified NOK meets the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 15, wherein the sensor is a pressure transducer, (NOK [0031] teaches a pressure sensor) the sensor amount is a pressure amount, and the sensor threshold is a pressure threshold (NOK [0031] teaches a pressure P and a reference pressure P0.) 
Regarding claim 17, NOK does not teach a zero pressure and does not meet the claimed, wherein the pressure threshold is zero.
 the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 16, wherein the pressure threshold is zero (Altonen [0056] teaches a lack of pressure (zero pressure) can be measured.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of calculating melt flow as described by NOK with the zero pressure threshold of Altonen in order to indicate that air flow has been disrupted, see Altonen [0056].
Regarding claim 18, NOK meets the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 16, wherein the pressure threshold is a percentage of a maximum melt pressure at the nozzle (NOK [0028] and [0031] describes a pressure P is measured in the nozzle and compared to a threshold P0 it is inherent that the measured pressure will always be a percentage of the maximum melt pressure in the nozzle.)
Regarding claim 19, NOK Corporation teaches using pressure sensors to evaluate when the melt material leaves the nozzle and begins filling the mold and Altonen [0054] teaches that the melt pressure used as the sensor amount and threshold may be measured indirectly by other characteristics, but neither specifically mention using strain instead of pressure and thus does not meet the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 15, wherein the sensor is a strain gauge, the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold.  
Analogous in the field of injection molding, Pollard meets the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 15, wherein the sensor is a strain gauge, (Pollard [0030] teaches a strain gauge sensor) the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold (Pollard [0030] and [0032] teach that strain can be measured and compared to a trigger (threshold) point in order to calculate the pressure within the apparatus.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the melt flow travel determination method of Altonen with using strain measurements in order to provide a method for approximating the pressure and conditions inside the molding apparatus, see Altonen [0054] and Pollard [0030]. 
Regarding claim 20, Pollard further meets the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 19, wherein the change in strain threshold is zero. 
Analogous in the field of injection molding, Pollard meets the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 19, wherein the change in strain threshold is zero (Pollard [0035] discloses the strain may be zero.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the melt flow travel determination method of Altonen with the zero strain measurement 
Regarding claim 21,  modified NOK meets the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 20, wherein the instructions, when executed by the one or more processors, further cause the client device to: (Pollard [0028] and [0031] teach instructions and processors).
  NOK does not describe making further adjustments in later cycles and does not meet the claimed, The client device comprising one or more processors, one or more interfaces, and a non-transitory computer-readable memory storing thereon instructions of claim 20, wherein the instructions, when executed by the one or more processors, further cause the client device to: initiate a standard-setting series of molding cycles; identify an average melt travel time for the standard-setting series of molding cycles; set an acceptable margin from the average melt travel time; initiate additional molding cycles after the standard-setting series of molding cycles; identify, for each of the additional molding cycles, a melt travel time; and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiate a corrective action.
 Altonen meets the claimed, initiate a standard-setting series of molding cycles; (Altonen [0053] teaches that a number of molding cycles are performed) identify an average melt travel time for the standard-setting series of molding cycles; (Altonen [0053] teaches that an average value such as fill rate (melt travel time) can be averaged over a number of cycles) set an acceptable margin from the average melt travel time; (Altonen [0053] teaches the averaged number is used to make adjustments by the controller) initiate additional molding cycles after the standard-setting series of molding cycles;(Altonen [0053] teaches that in subsequent molding cycles, adjustment are made by the controller whenever variation occurs) identify, for each of the additional molding cycles, a melt travel time; (Altonen [0056] teaches the flow front and time are determined) and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiate a corrective action (Altonen [0053] teaches adjustments are made by the controller whenever variation occurs.)
It would have been obvious to a person of ordinary skill in the art to combine the method of measuring the melt flow front travel via the screw as describe by NOK with the method of setting average standards during a series of molding cycles as described by Altonen in order to make adjustments in subsequent molding cycles, see Altonen [0053].
Response to Arguments
In response to the amendments filed 10/25/2021, the rejections under 35 USC 112(b) to claims 1, 8, and 15 are withdrawn.
Examiner agrees that the previous rejection under Altonen and Pollard did not recite the amendments to claims 1, 8, and 15 regarding not calculating the screw distance until the sensor reaches the threshold. A new reference, NOK Corporation has been cited that describes these limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        



/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744